Citation Nr: 0010517	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel










INTRODUCTION

The veteran had active service from November 1964 to 
September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.

The Board notes that the RO, in a rating decision dated in 
December 1999, denied entitlement to individual 
unemployability.  The veteran has not filed a Notice of 
Disagreement.

REMAND


Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from a service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100-6110 (1999); 64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999) (38 C.F.R. 
§ 4.85 was amended on June 10, 1999 but with no substantive 
changes in the language with regard to hearing disabilities 
that are not considered "exceptional patterns of hearing 
impairment" under the amended 38 C.F.R. § 4.86).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  

Under the amended 38 C.F.R. § 4.86, effective June 10, 1999, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the puretone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(1999).  

Based on medical evidence of record it appears that the 
revised regulation may apply in the veteran's case.  Under 
these circumstances, the Board remands this case to the RO 
for the following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his bilateral hearing loss.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Thereafter, the RO should review the 
claim for an increased rating, with 
consideration of 38 C.F.R. § 4.86, as 
revised.  If the claim is not granted in 
full, the RO should issue a Supplemental 
Statement of the Case that includes the 
revised 38 C.F.R. 4.86, effective June 10, 
1999.  The veteran should be given 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case. 
No action by the veteran is required until he is notified by 
the RO.  The purpose of this remand is to ensure due process 
of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 4 -


